Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT is made as of September 8, 2003, by and among
Viisage Technology, Inc. (the “Company”), a corporation organized under the laws
of the State of Delaware, with its principal offices at 30 Porter Road,
Littleton, Massachusetts 01460, and the purchaser whose name and address is set
forth on the signature page hereof (the “Purchaser”).

 

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:

 

SECTION 1. Authorization of Sale of the Securities. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of up to
3,973,510 shares (the “Securities”) of common stock, par value $.001 per share
(the “Common Stock”), of the Company.

 

SECTION 2.

 

2.1 Agreement to Sell and Purchase the Securities. At the Closing (as defined in
Section 3.1), the Company will sell to the Purchaser, and the Purchaser will buy
from the Company, upon the terms and conditions hereinafter set forth, the
number of shares of Common Stock set forth below at the purchase price shown
below:

 

Number of Shares

to Be Purchased

--------------------------------------------------------------------------------

  

Price Per Share

--------------------------------------------------------------------------------

  

Aggregate

Price

--------------------------------------------------------------------------------

     $3.775    $                    

 

The Company is entering into this same form of purchase agreement with certain
other investors (the “Other Purchasers”) and expects to complete sales of the
Securities to them on the Closing Date (as defined in Section 3.1). The
Purchaser and the Other Purchasers are hereinafter sometimes collectively
referred to as the “Purchasers,” and this Agreement and the agreements executed
by the Other Purchasers are hereinafter sometimes collectively referred to as
the “Agreements.” The term “Placement Agents” shall mean Needham & Company, Inc.
and Adams, Harkness & Hill Inc.

 

2.2 Independent Nature of Purchasers’ Obligations and Rights. The rights and
obligations of each Purchaser under each Agreement are several and not joint
with the rights and obligations of each other Purchaser and a Purchaser shall
not be responsible in any way for the performance of the obligations of any
other Purchaser under any Agreement. Nothing contained herein or in any
Agreement, and no action taken by any Purchaser pursuant thereto, shall
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert with respect to such obligations or the transactions
contemplated by the Agreements. Except as provided herein and under Delaware
law, each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement or
out of the Other Agreements, and it shall not be necessary for the other
Purchasers to be joined as an additional party in any proceeding for such
purpose.

 

SECTION 3. Closing and Delivery of the Securities.

 

3.1 Closing. The purchase and sale of the Securities (the “Closing”) shall occur
as soon as practicable after the execution of the Agreements by the Company and
the Purchasers on a date



--------------------------------------------------------------------------------

mutually agreed upon by the Company and the Purchasers (the “Closing Date”) at
the offices of the Company’s counsel.

 

3.2 Delivery of the Securities. At the Closing, the Company shall deliver to the
Purchaser one or more stock certificates registered in the name of the
Purchaser, or in such nominee name(s) as designated by the Purchaser in the
Stock Certificate Questionnaire attached hereto as Exhibit A, representing the
Securities set forth in Section 2 above to be purchased at such Closing and
bearing the legend specified in Section 5.7 hereof referring to the fact that
the Securities were sold in reliance upon the exemption from registration under
the Securities Act of 1933, as amended (the “Securities Act”) provided by
Section 4(2) thereof and Rule 506 thereunder. The Company will promptly
substitute one or more replacement certificates without the legend at such time
as the Registration Statement (as defined in Section 4.2) becomes effective.

 

3.3 Conditions to Closing. (a) The Company’s obligation to complete the purchase
and sale of the Securities pursuant to this Agreement and deliver such stock
certificate(s) to the Purchaser at the Closing shall be subject to the following
conditions, any one or more of which may be waived by the Company: (i) receipt
by the Company of same-day funds in the full amount of the purchase price for
the Securities as set forth in Section 2 above; (ii) completion of purchases and
sales under the Agreements with all of the Other Purchasers; (iii) the accuracy
as of the Closing of the representations and warranties made by the Purchaser in
this Agreement in all material respects (unless any such representation and
warranty is qualified by materiality, in which case it shall be true and correct
in all respects) and the fulfillment of those undertakings of the Purchaser in
this Agreement to be fulfilled prior to the Closing; and (iv) receipt by the
Company of a completed version of Exhibit A, Exhibit B and Exhibit C-1 or C-2
(as applicable) attached hereto.

 

(b) The Purchaser’s obligation to accept delivery of such stock certificate(s)
and to pay for the Securities evidenced thereby shall be subject to the
following conditions: (i) the accuracy as of the Closing of the representations
and warranties made by the Company in this Agreement in all material respects
(unless any such representation and warranty is qualified by materiality, in
which case it shall be true and correct in all respects) and the fulfillment of
those undertakings of the Company in this Agreement to be fulfilled prior to the
Closing and the receipt by the Purchaser of a certificate signed by the Chief
Executive Officer and Chief Financial Officer of the Company to such effect;
(ii) the receipt of the opinion described in Section 4.21 dated as of the
Closing Date; and (iii) on the Closing Date, no legal action, suit or proceeding
shall be pending or threatened which seeks to restrain or prohibit the
transactions contemplated by the Agreements.

 

SECTION 4. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Purchaser, as
follows:

 

4.1 Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and the Company is qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which qualification
is required under applicable law, except where failure to so qualify would not
have a Material Adverse Effect (as defined herein). Each of the Subsidiaries (as
defined in Rule 405 under the Securities Act) of the Company are listed on
Schedule 4.1 to this Agreement along with the Company’ percentage ownership of
each Subsidiary and each Subsidiary’s jurisdiction of incorporation. Each
Subsidiary is duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation and is qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which
qualification is required under applicable law, except where failure to so
qualify would not have a Material Adverse Effect. The Company and each of its
Subsidiaries has all requisite

 

2



--------------------------------------------------------------------------------

corporate power and authority to own and operate its properties and to carry on
its business as now conducted and as presently proposed to be conducted.

 

4.2 Authorized Capital Stock. The Company’s authorized capital stock consists of
45,000,000 shares of Common Stock, of which 20,361,405 shares were issued and
outstanding as of August 26, 2003, and 2,000,000 shares of preferred stock, par
value $.001 per share, of which no shares were outstanding as of August 26,
2003. The Company has not issued any shares since August 26, 2003 other than (i)
shares of Common Stock pursuant to employee or director equity incentive plans
or purchase plans approved by the Company’s Board of Directors and described in
the SEC Documents (as defined below) and (ii) upon the exercise of options and
warrants outstanding on such date. As of August 26, 2003, the Company had
reserved (i) 4,807,100 shares of Common Stock for issuance under the 1996
Management Stock Option Plan (the “Management Plan”), 576,916 shares of Common
Stock for issuance under the 1996 Director Stock Option Plan (the “Director
Plan”), 800,000 shares of Common Stock for issuance under the 2001 Stock in Lieu
of Cash Compensation for Directors Plan (the “Cash Plan”), and 340,000 shares of
Common Stock for issuance under the 1997 Employee Stock Purchase Plan (the
“Purchase Plan”, and together with the Management Plan, the Director Plan and
the Cash Plan, the “Plans”), including 2,534,371 shares issuable upon the
exercise of stock options issued by the Company pursuant to the Management Plan,
374,792 shares issuable upon the exercise of stock options issued by the Company
pursuant to the Director Plan, 4,160 shares issuable upon the exercise of stock
options issued by the Company pursuant to the Purchase Plan outstanding on
August 26, 2003 and (ii) 812,469 shares of Common stock for issuance upon the
exercise of outstanding warrants to purchase Common Stock. The issued and
outstanding shares of the Company’s Common Stock have been duly authorized and
validly issued, are fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities, and conform in all material respects to the description thereof
contained in Amendment No. 2 to the Registration Statement on Form S-1 (File No.
333-88497) as filed with the SEC on November 11, 1999 (the “Form S-1”), except
that the Company is authorized to issue 45,000,000 shares of Common Stock as set
forth above and no shares of Series A Preferred Stock are currently authorized
or outstanding. Except as set forth above, there are no outstanding options or
warrants to purchase, or any preemptive rights or other rights to subscribe for
or to purchase, any securities or obligations convertible into, or any contracts
or commitments to issue or sell, shares of capital stock or other equity
interest in the Company. The description of the Company’s stock, stock bonus and
other stock plans or arrangements and the options or other rights granted and
exercised thereunder, set forth in the Company’s Annual Report on Form 10-K for
the year ended December 31, 2002 and the Company’s Proxy Statement for its 2003
Annual Meeting of Stockholders accurately and fairly describes the Plans. With
respect to each Subsidiary, (i) the Company owns 100% of the Subsidiary’s
capital stock free and clear of any pledge, lien, security interest,
encumbrance, claim or equitable interest, other than as described on Schedule
4.1 to this Agreement, (ii) all the issued and outstanding shares of the
Subsidiary’s capital stock have been duly authorized and validly issued, are
fully paid and nonassessable, have been issued in compliance with applicable
federal and state securities laws, and were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities, and (iii) there are no outstanding options or warrants to purchase,
or any preemptive rights or other rights to subscribe for or to purchase, any
securities or obligations convertible into, or any contracts or commitments to
issue or sell, shares of the Subsidiary’s capital stock or any such options,
rights, convertible securities or obligations. Except with respect to the
commitment of Lau Technologies to vote its shares of Common Stock in favor of
(i) the issuance of Common Stock to shareholders of ZN in connection with the
Company’s acquisition of the outstanding share capital of ZN and (ii) the
election of the ZN stockholder’s nominee for director of the Company as long as
such nominee is not an employee of the Company, there are no stockholder
agreements, voting agreements or

 

3



--------------------------------------------------------------------------------

other similar agreements with respect to the Common Stock to which the Company
is a party or, to the knowledge of the Company, between or among any of the
Company’s stockholders.

 

4.3 Issuance, Sale and Delivery of the Securities. The issuance of the
Securities has been duly authorized and, when issued, delivered and paid for in
the manner set forth in the Agreements, the Securities will be duly authorized,
validly issued, fully paid and nonassessable, and will conform to the
description thereof set forth in the Form S-1. No preemptive rights or other
rights to subscribe for or purchase exist with respect to the issuance and sale
of the Securities by the Company pursuant to the Agreements. No stockholder of
the Company has any right (which has not been waived or has not expired by
reason of lapse of time following notification of the Company’s intent to file
the registration statement to be filed by the Company pursuant to Section 7.1
hereof (the “Registration Statement”)) to require the Company to register the
sale of any shares owned by such stockholder under the Securities Act in the
Registration Statement. No further approval or authorization of the stockholders
or the Board of Directors of the Company or others will be required for the
issuance and sale of the Securities to be sold by the Company .

 

4.4 Due Execution, Delivery and Performance of the Agreements. The Company has
all requisite legal right, corporate power and authority to enter into the
Agreements and perform the transactions contemplated thereby. The Agreements
have been duly authorized and validly executed and delivered by the Company. The
execution and delivery of the Agreements by the Company and the consummation of
the transactions contemplated thereby, including the issuance of the Securities,
will not (i) conflict with or otherwise violate any provision of the
organizational documents of the Company and (ii) result in the creation of any
lien, charge, security interest or encumbrance upon any assets of the Company
pursuant to the terms or provisions of, or will not conflict with, result in the
breach or violation of, or constitute, either by itself or upon notice or the
passage of time or both, a default under any agreement, mortgage, deed of trust,
lease, franchise, license, indenture, permit or other instrument to which the
Company or any Subsidiary is a party or by which the Company or its properties,
or any Subsidiary or such Subsidiary’s properties, may be bound or affected or,
to the Company’s knowledge, any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental body applicable to the Company or any Subsidiary or
any of their respective properties, in the case of (ii) which would have a
material adverse effect on the financial condition, properties, business or
results of operations of the Company and its Subsidiaries (a “Material Adverse
Effect”). No consent, approval, authorization or other order of, or
registration, qualification or filing with, any court, regulatory body,
administrative agency or other governmental body or other person is required for
the execution and delivery of the Agreements or the consummation of the
transactions contemplated by the Agreements (including the issuance of the
Securities) other than such as have been made or obtained and except for
compliance with the blue sky laws and federal securities laws applicable to the
offering of the Securities. Any forms, notices or other documents required to be
filed under blue sky laws and federal securities law prior or subsequent to the
Closing Date shall be filed on a timely basis prior to or as so required.
Assuming the valid execution of the Agreements by the respective Purchasers, the
Agreements constitute legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as the indemnification and
contribution agreements of the Company in Section 7.3 hereof may be legally
unenforceable.

 

4.5 Accountants. To the Company’s knowledge, BDO Seidman, LLP, who have
expressed their opinion with respect to the consolidated financial statements to
be incorporated by

 

4



--------------------------------------------------------------------------------

reference from the Company’s Annual Report on Form 10-K for the year ended
December 31, 2002 into the Registration Statement and the prospectus which will
form a part thereof, are independent accountants as required by the Securities
Act and the rules and regulations promulgated thereunder (the “Rules and
Regulations”).

 

4.6 No Defaults. Neither the Company nor any Subsidiary is (i) in violation of
any provision of its certificate of incorporation or bylaws, or other
organizational documents, or (ii) in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or any Subsidiary, which violation,
(in the case of (ii)), individually or in the aggregate would be reasonably
likely to have a Material Adverse Effect, or is in breach of or default with
respect to any provision of any bond, debenture, note, agreement, mortgage, deed
of trust, lease, franchise, license, indenture, permit or other instrument to
which it is a party or by which it or any of its properties are bound; and there
does not exist any state of fact or condition which, with notice or lapse of
time or both, would constitute a breach or default on the part of the Company as
defined in such documents, except such breaches or defaults which individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

 

4.7 Contracts. Except as set forth in Schedule 4.7, the contracts described in
the SEC Documents as being in effect on the date thereof are in full force and
effect on the date hereof, except for contracts, the termination or expiration
of which would not be reasonably likely to have a Material Adverse Effect; and
the Company is not, nor to the Company’s knowledge is any other party, in breach
of or default under any of such contracts which breach or default would be
reasonably likely to have a Material Adverse Effect.

 

4.8 No Actions. Except as disclosed in the Company’s Quarterly Report on Form
10-Q for the quarter ended June 29, 2003, there are no legal or governmental
actions, suits or proceedings pending or, to the Company’s knowledge, threatened
to which the Company or any Subsidiary is or may be a party or of which property
owned or leased by the Company or any Subsidiary is or may be the subject, or
related to environmental or discrimination matters, or instituted by the SEC,
The Nasdaq Stock Market, Inc., any state securities commission or other
governmental or regulatory agency, which actions, suits or proceedings,
individually or in the aggregate, might prevent or might reasonably be expected
to materially and adversely affect the transactions contemplated by this
Agreement or result in a Material Adverse Effect and no labor disturbance by the
employees of the Company or any Subsidiary exists or, to the Company’s
knowledge, is threatened which might reasonably be expected to have a Material
Adverse Effect. Except as disclosed in the Company’s Quarterly Report on Form
10-Q for the quarter ended June 29, 2003, neither the Company nor any Subsidiary
is a party to or subject to the provisions of any material injunction, judgment,
decree or order of any court, regulatory body, administrative agency or other
governmental body.

 

4.9 Properties. Each of the Company and its Subsidiaries has good and marketable
title to all the properties and assets reflected as owned by it in the
consolidated financial statements included in Company’s most recently filed Form
10-Q other than those that have been disposed of in the ordinary course of
business, subject to no lien, mortgage, pledge, charge or encumbrance of any
kind except (i) those, if any, reflected in such consolidated financial
statements (including the notes thereto), or (ii) those which are not material
in amount and do not adversely affect the use made and proposed to be made of
such property by the Company or any Subsidiary. All properties and assets that
are leased by the Company or any Subsidiary are held under valid and binding
leases subject to no lien, pledge, change or other encumbrance of any kind other
than liens in favor of the Company’s lenders as set forth in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2002 and the
Company’s Preliminary Proxy Statement filed on July 3, 2003, as amended
(excluding in each case all exhibits

 

5



--------------------------------------------------------------------------------

thereto and any documents incorporated therein by reference), and the Company or
such Subsidiary, as applicable, is in compliance with such leases. The Company
or a Subsidiary owns or leases all such properties as are necessary in all
material respects to its operations as now conducted and as presently proposed
to be conducted.

 

4.10 No Material Change. Since June 29, 2003 and except as specifically
disclosed in the Company’s Quarterly Report on Form 10-Q for the quarter ended
June 29, 2003 or the Company’s Preliminary Proxy Statement filed on July 3,
2003, as amended (excluding in each case all exhibits thereto and any documents
incorporated therein by reference), (i) neither the Company nor any Subsidiary
has incurred any material liabilities or obligations, indirect, or contingent,
or entered into any material verbal or written agreement or other transaction
which is not in the ordinary course of business or which could reasonably be
expected to result in a material reduction in the future earnings of the Company
or any Subsidiary; (ii) neither the Company nor any Subsidiary has sustained any
material loss or interference with its respective businesses or properties from
fire, flood, windstorm, accident            , other calamity or otherwise
whether or not covered by insurance; (iii) the Company has not paid or declared
any dividends or other distributions with respect to its capital stock and
neither the Company nor any Subsidiary is in default in the payment of principal
or interest on any outstanding debt obligations; (iv) there has not been any
change in the capital stock of the Company other than the sale of the Securities
under the Agreements and shares or options issued pursuant to the Plans or upon
the exercise of warrants outstanding on such date, or in indebtedness material
to the Company (other than in the ordinary course of business); (v) there has
not been any Material Adverse Effect; and (vi) there has not been any material
adverse change in the financial condition, properties, business or results of
operations of the Company and its Subsidiaries considered as one enterprise.

 

4.11 Intellectual Property. Except as otherwise disclosed in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2002 and the
Company’s Preliminary Proxy Statement filed on July 3, 2003, as amended
(excluding in each case all exhibits thereto and any documents incorporated
therein by reference):

 

(a) Each of the Company and its Subsidiaries owns, or is validly licensed or
otherwise has the right to use all patents, patent applications, trademarks,
trademark rights, trade names, trade name rights, domain names, service marks,
service mark rights, copyrights, trade secrets, technical know-how and other
proprietary intellectual property rights (collectively, “Intellectual Property”)
that are necessary to the conduct of the business of the Company and its
Subsidiaries, taken as a whole, as now conducted or, to the knowledge of the
Company, as proposed to be conducted, in each case, to the knowledge of the
Company, free and clear of all liens (other than liens in favor of the Company’s
lenders as described in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2002 and the Company’s Preliminary Proxy Statement filed on
July 3, 2003, as amended), except where the failure to own, license or have the
right to use such Intellectual Property would not have a Material Adverse
Effect.

 

(b) To the knowledge of the Company, neither the Company nor any of its
Subsidiaries is infringing or has any knowledge of any asserted infringement by
the Company or any of its Subsidiaries (including with respect to the
manufacture, use or sale by the Company or any of its Subsidiaries of their
respective commercial products) of the rights of any person with regard to any
Intellectual Property which, individually or in the aggregate, would have a
Material Adverse Effect and nor has the Company nor any of its Subsidiaries
received any notice of any such infringement. As of the date of this Agreement,
to the knowledge of the Company, no person or persons are infringing on the
rights of the Company or any of its Subsidiaries with respect to any
Intellectual Property right in a manner which, individually or in the aggregate,
would have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(c) No claims are pending or, to the knowledge of the Company, threatened with
regard to the ownership by the Company or any of its Subsidiaries of any of
their respective Intellectual Property which, individually or in the aggregate,
would have a Material Adverse Effect.

 

(d) All patents, trademarks and applications therefor owned by the Company or
any of its Subsidiaries that are material to the business of the Company or its
Subsidiaries have been duly registered, filed with or issued by each appropriate
governmental authority, all necessary affidavits of continuing use have been
filed and all necessary material maintenance fees have been timely paid to
continue all such rights in effect, except where the failure to timely pay would
not have a Material Adverse Effect. To the Company’s knowledge, none of the
Company’s patents have been declared invalid or unenforceable, in whole or in
part, by any governmental authority. Each inventor named on the patents and
patent applications of the Company or any of its Subsidiaries has executed an
agreement assigning his, her or its entire right, title and interest in and to
such patent or patent application, and the inventions embodied and claimed
therein, to the Company or a Subsidiary of the Company, or otherwise is under a
duty or obligation to so assign such right, title and interest.

 

(e) The Company uses, and has used, commercially reasonable efforts to maintain
the confidentiality of its trade secrets.

 

4.12 Compliance. The Company has conducted and is conducting its business in
compliance with all statutes, laws, ordinances, decrees, orders, rules and
regulations of any governmental body or regulatory authority applicable to it
including, without limitation, all applicable local, state and federal
environmental laws and regulations, except where the failure to be so in
compliance would not have a Material Adverse Effect.

 

4.13 Taxes. The Company and each of its Subsidiaries has filed all necessary
federal, state, local and foreign income and franchise tax returns in compliance
with all applicable laws and all such returns were true, correct and complete
when filed and the Company and each of its Subsidiaries has paid or accrued all
taxes shown as due thereon, and the Company has no knowledge of a material tax
deficiency which has been or might be asserted or threatened against.

 

4.14 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Securities to be sold to the Purchaser hereunder will
be, or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.

 

4.15 Investment Company. The Company is not and immediately after receipt of
payment for the Securities will not be an “investment company”, an entity
“controlled” by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for an investment company, in each case,
within the meaning of the Investment Company Act of 1940, as amended and shall
conduct its business in a manner so that it will not become subject to such Act.

 

4.16 Private Offering. Assuming the correctness of the representations and
warranties of the Purchaser in Section 5 hereof, the offer and sale of the
Securities hereunder is exempt from registration under the Securities Act. The
Company has not distributed and will not distribute prior to the Closing Date
any offering material in connection with the offering and sale of the Securities
other than the Confidential Private Placement Memorandum dated July 21, 2003
prepared by the Company in connection with the offering of the Securities (the
“Private Placement Memorandum”) and any amendment or supplement thereto. The
Company has not in the past nor will it hereafter take any action independent of
the Placement Agents to sell, offer for sale or solicit offers to buy any
securities of the

 

7



--------------------------------------------------------------------------------

Company which would bring the offer, issuance or sale of the Securities, as
contemplated by this Agreement, within the provisions of Section 5 of the
Securities Act, unless such offer, issuance or sale was or shall be within the
exemptions of Section 4 of the Securities Act.

 

4.17 Insurance. The Company maintains insurance of the types and in the amounts
that the Company reasonably believes is adequate for its business, including,
but not limited to, insurance covering all real and personal property owned or
leased by the Company against theft, damage, destruction, acts of vandalism and
all other risks customarily insured against by similarly situated companies, all
of which insurance is in full force and effect.

 

4.18 Corrupt Practices. Neither the Company nor any of its Subsidiaries nor, to
the knowledge of the Company, any agent or other person acting on behalf of the
Company or any of its Subsidiaries, has (i) directly or indirectly, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any of
its Subsidiaries or made by any person acting on their behalf and of which the
Company or any of its Subsidiaries is aware which is in violation of law, or
(iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

 

4.19 Additional Information. The Company has filed in a timely manner all
documents that the Company was required to file under the Exchange Act during
the 12 months preceding the date of this Agreement. The Company represents and
warrants that the information contained in the following documents, which are
all the documents that the Company was required by the Exchange Act to file
during the 12 months preceding this Agreement and which the Placement Agent has
furnished to the Purchaser, or will furnish prior to the Closing, did not, as of
their respective dates, contain any untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading:

 

(a) the Company’s Annual Report on Form 10-K for the year ended December 31,
2002;

 

(b) the Company’s Quarterly Reports on Form 10-Q for the fiscal quarters ended
June 30, 2002, September 29, 2002, March 30, 2003 and June 29, 2003;

 

(c) the Company’s Definitive Proxy Statement for the 2003 Annual Meeting of
Stockholders;

 

(d) the Company’s Preliminary Proxy Statement filed on July 3, 2003, as amended;

 

(e) Amendment No. 1 and Amendment No. 2 to Registration Statement on Form S-3
(File No. 333-97165);

 

(f) Rule 424(b)(3) Supplements to Registration Statement on Form S-3 (File No.
333-76560);

 

(g) the Company’s Current Report on Form 8-K filed March 31, 2003;

 

(h) the Company’s Current Report on Form 8-K filed June 4, 2003;

 

8



--------------------------------------------------------------------------------

(i) Soliciting Material pursuant to Section 240.14a-12 filed July 8, 2003; and

 

(j) the Company’s Current Report on Form 8-K filed August 5, 2003.

 

4.20 SEC Documents. As of the date of filing of each of the documents described
in Section 4.19 (collectively the “SEC Documents”), each such document complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to such document.
As of their respective dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and published rules and regulations of the
SEC with respect thereto. Such financial statements (including the related
notes) have been prepared in accordance with generally accepted accounting
principles in the United States consistently applied during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may exclude footnotes, may be condensed or summary statements and may be
subject to normal year end adjustments which are not expected to be material in
amount), are consistent with the books and records of the Company and its
Subsidiaries and fairly present the consolidated financial position of the
Company and its Subsidiaries as of the dates indicated and the results of
operations and cash flows for the periods then ended. The financial information
in the Private Placement Memorandum has been prepared on a basis consistent with
the financial statements of the Company. The Company satisfies the requirements
for the use of Form S-3 for registration of the resale of the Securities and
does not have any knowledge or reason to believe that it does not satisfy such
requirements or any knowledge of any fact which would reasonably result in its
not satisfying such requirements.

 

4.21 Legal Opinions. Prior to the Closing, Choate, Hall & Stewart, counsel to
the Company, will deliver its legal opinion in the form set forth as Exhibit E
hereto.

 

4.22 Nasdaq Compliance and Listing. The Company’s Common Stock is registered
pursuant to Section 12(g) of the Exchange Act and is listed on the Nasdaq
National Market, and the Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act or delisting the Common Stock from the Nasdaq National Market nor
has the Company received any notification that the SEC or the Nasdaq National
Market is terminating such registration or listing. The Company and the Common
Stock meet the criteria for continued listing and trading on the Nasdaq National
Market. The Company shall comply with all requirements of the National
Association of Securities Dealers, Inc. with respect to the issuance of the
Securities and the listing thereof on the Nasdaq National Market. In furtherance
thereof, the Company shall use its best efforts to take such actions as may be
necessary and as soon as practicable after the Closing Date to file with the
Nasdaq National Market an application or other document required by the Nasdaq
National Market and pay all applicable fees for the listing of the Securities
with the Nasdaq National Market and shall provide evidence of such filing to the
Purchasers.

 

4.23 Price of Common Stock. The Company has not taken or caused or knowingly
permitted to be taken and will not take or cause or knowingly permit to be
taken, any action designed to or that might reasonably be expected to cause or
result in stabilization or manipulation of the price of the Common Stock to
facilitate the sale or resale of the Securities.

 

4.24 Permits. The Company has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business, the lack of which is
reasonably likely to have a Material Adverse Effect. The Company is not in
default in any material respect under any of such franchises, permits, licenses
or other similar authority.

 

9



--------------------------------------------------------------------------------

4.25 ERISA Matters. The Company is in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
or any Subsidiary would have any liability; neither the Company nor any
Subsidiary has incurred or expects to incur liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “pension plan” or
(ii) Section 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the
“Internal Revenue Code”); and each “pension plan” for which the Company would
have any liability that is intended to be qualified under Section 401(a) of the
internal Revenue Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which could be reasonably
expected to cause the loss of such qualification.

 

4.26 Full Disclosure. Neither this Agreement nor the Private Placement
Memorandum, when read together, contains any untrue statement of a material fact
or omits a material fact necessary to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading. As of the Closing Date and other than the transaction contemplated
by this Agreement, there is no fact or circumstance existing which, to the
knowledge of the Company, requires the Company to file a report with the SEC on
Form 8-K and for which the Company has not filed such Form 8-K with the SEC
prior to the Closing Date, and the Company has no present intention to file a
Form 8-K for any existing fact or circumstance known to the Company other than
with respect to the closing of the acquisition of the outstanding share capital
of ZN.

 

4.27 Other Investor Agreements. The Other Agreements are in substantially the
same form as this Agreement except with respect to investor specific information
including, but not limited to, the number of Securities purchased.

 

4.28 Use of Proceeds. The Company will use the net proceeds from the sale of the
Securities for working capital and other general corporate purposes.

 

4.29 Form D Filing. The Company agrees to file one or more Form Ds with respect
to the sale of the Securities under the Agreements on a timely basis as required
under Regulation D under the Securities Act to claim the exemption provided by
Rule 506 of Regulation D and to provide a copy thereof to the Purchasers
promptly after such filing.

 

SECTION 5. Representations, Warranties and Covenants of the Purchaser. The
Purchaser hereby represents and warrants to, and covenants with, the Company as
follows:

 

5.1 Investment Representations and Covenants. The Purchaser represents and
warrants to, and covenants with, the Company that: (i) the Purchaser is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Securities, including
investments in securities issued by the Company and investments in comparable
companies, and has requested, received, reviewed and considered all information
it deems relevant in making an informed decision to purchase the Securities;
(ii) the Purchaser is acquiring the number of Securities set forth in Section 2
above in the ordinary course of its business and for its own account for
investment only and with no present intention of distributing any of such
Securities or any arrangement or understanding with any other persons regarding
the distribution of such Securities within the meaning of Section 2(11) of the
Securities Act; (iii) the Purchaser will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the

 

10



--------------------------------------------------------------------------------

Securities except in compliance with the Securities Act, applicable state
securities laws and the respective Rules and Regulations ; (iv) the Purchaser
has completed or caused to be completed the Stock Certificate Questionnaire
attached hereto as Exhibit A, the Registration Statement Questionnaire attached
hereto as Exhibit B, for use in preparation of the Registration Statement and
the Certificate attached hereto as Exhibit C-1 or C-2, as applicable, and the
answers thereto are true and correct as of the date hereof and will be true and
correct as of the effective date of the Registration Statement, provided that
the Purchaser shall be entitled to update such information by providing notice
thereof to the Company before the effective date of the Registration Statement;
(v) the Purchaser will notify the Company immediately of any change in any of
such information until such time as the Purchaser has sold all of its Securities
or until the Company is no longer required to keep the Registration Statement
effective; (vi) the Purchaser has, in connection with its decision to purchase
the number of Securities set forth in Section 2 above, relied solely upon the
SEC Documents, the Private Placement Memorandum, other publicly available
information and the representations and warranties of the Company contained
herein; and (vii) the Purchaser is a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act. The Purchaser understands that
its acquisition of the Securities has not been registered under the Securities
Act or registered or qualified under any state securities laws in reliance on
specific exemptions therefrom, which exemptions may depend upon, among other
things, the bona fide nature of the Purchaser’s investment intent as expressed
herein.

 

5.2 Compliance with Resale Requirements. Unless such sale is pursuant to an
applicable exemption from the Securities Act, the Purchaser hereby covenants
with the Company not to make any sale of the Securities without satisfying the
prospectus delivery requirement under the Securities Act. In connection with any
sale of the Securities under the Registration Statement, the Purchaser shall
deliver to the Company’s transfer agent a certificate in the form of Exhibit D
executed by an authorized officer of the Purchaser. The Purchaser acknowledges
that there may occasionally be times when the Company must suspend the use of
the prospectus forming a part of the Registration as set forth in Section 7.2.
The Purchaser covenants to notify the Company within a reasonable period of time
of the sale of all of its Securities.

 

5.3 Authorization; Validity of Agreement. The Purchaser further represents and
warrants to, and covenants with, the Company that (i) the Purchaser has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and (ii) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of the Purchaser enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification and contribution agreements of the Purchaser
in Section 7.3 hereof may be legally unenforceable.

 

5.4 Requirements of Foreign Jurisdictions. The Purchaser acknowledges,
represents and agrees that no action has been or will be taken in any
jurisdiction outside the United States by the Company or the Placement Agents
that would permit an offering of the Securities, or possession or distribution
of offering materials in connection with the issue of the Securities, in any
jurisdiction outside the United States where action for that purpose is
required. Each Purchaser outside the United States will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agents is not authorized to make any representation or use any
information in connection with the issue, placement, purchase and sale of the
Securities.

 

11



--------------------------------------------------------------------------------

5.5 Restriction on Short Sales and Hedging. The Purchaser will not, prior to the
effectiveness of the Registration Statement, sell, offer to sell, solicit offers
to buy, dispose of, loan, pledge or grant any right with respect to
(collectively, a “Disposition”), the Common Stock in violation of the Securities
Act, nor will the Purchaser engage in any hedging or other transaction which is
designed to or could reasonably be expected to lead to or result in a
Disposition of Common Stock by the Purchaser or any other person or entity in
violation of the Securities Act.

 

5.6 No Legal, Tax or Investment Advice. The Purchaser understands that nothing
in this Agreement, the SEC Documents, the Private Placement Memorandum or any
other materials presented to the Purchaser in connection with the purchase and
sale of the Securities constitutes legal, tax or investment advice. The
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Securities.

 

5.7 Restrictive Legend. The Purchaser understands that, until such time as the
Registration Statement has been declared effective, the Securities may bear a
restrictive legend in substantially the following form (and a stop transfer
order may be placed against transfer of the certificates for the Securities to
prevent transfers not in accordance with the Securities Act):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

 

SECTION 6. Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agent, all covenants, agreements, representations and warranties made
by the Company and the Purchaser herein and in the certificates for the
Securities delivered pursuant hereto shall survive the execution of this
Agreement, the delivery to the Purchaser of the Securities being purchased and
the payment therefor.

 

SECTION 7. Registration of the Securities; Compliance with the Securities Act.

 

7.1 Registration Procedures and Expenses. The Company shall:

 

(a) subject to receipt of necessary information from the Purchasers, as soon as
practicable, but in no event later than thirty (30) days following the Closing
Date (the “Filing Date”) prepare and file with the SEC the Registration
Statement on Form S-3 relating to the sale of Securities (including any shares
of capital stock issued or issuable, from time to time, upon any
reclassification, share combination, share subdivision, stock split, share
dividend, merger, consolidation or similar transaction or event with respect to
the Securities or otherwise as a distribution on, in exchange for or with
respect to any of the foregoing, in each case held at the relevant time by the
Purchaser) by the Purchaser from time to time through The Nasdaq Stock Market or
the facilities of any national securities exchange on which the Company’s Common
Stock is then traded or in privately-negotiated transactions. The Company shall
amend the Registration Statement from time to time or file an additional
registration statement on Form S-3 as necessary to include Penalty Shares (as
defined below), if any. The Securities and the Penalty Shares, if any, are
hereinafter referred to collectively as the “Registrable Securities”;

 

12



--------------------------------------------------------------------------------

(b) use its commercially reasonable efforts, subject to receipt of necessary
information from the Purchasers after prompt request from the Company to the
Purchasers to provide such information, to cause the SEC to declare the
Registration Statement effective as promptly as practicable after it is filed
with the SEC but in no event later than (90) calendar days after the date of
this Agreement (the “Required Effective Date”). The Company’s reasonable efforts
will include, but not be limited to, promptly responding to all comments
received from the staff of the SEC. If the Company receives notification from
the SEC that the Registration Statement will receive no action or review from
the SEC, then the Company will, subject to its rights under Section 7.2, use its
commercially reasonable efforts to cause the Registration Statement to become
effective within five (5) business days after such SEC notification;

 

(c) subject to receipt of necessary information from the Purchasers, prepare and
file with the SEC (and promptly notify the Purchaser of such filing) such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith as may be necessary to keep the Registration Statement
effective and free from any material misstatement or omission to state a
material fact until the earlier of (i) twenty-four months after the effective
date of the Registration Statement, as extended by the length of any Suspension
(as defined below) or (ii) such time as all Registrable Securities have been
sold;

 

(d) promptly furnish to the Purchaser with respect to the Registrable Securities
registered under the Registration Statement such number of copies of
prospectuses, including preliminary prospectuses, in conformity with the
provisions of the Securities Act and such other documents as the Purchaser may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Registrable Securities by the Purchaser;

 

(e) file documents required of the Company for normal blue sky clearance in
states specified in writing by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented except as required by the Securities Act; and

 

(f) bear all expenses in connection with the procedures in paragraphs (a)
through (e) of this Section 7.1 and the registration of the Registrable
Securities pursuant to the Registration Statement, including reasonable fees for
a single counsel representing all of the Purchasers in connection with the
Registration Statement, but not including fees and expenses, if any, of other
advisers to the Purchaser or the Other Purchasers or underwriting discounts,
brokerage fees and commissions incurred by the Purchaser or the Other
Purchasers, if any.

 

7.2 Transfer of Securities After Registration; Suspension. (a) The Purchaser
agrees that it will not effect any disposition of the Securities or its right to
purchase the Securities that would constitute a sale within the meaning of the
Securities Act, except as contemplated in the Registration Statement referred to
in Section 7.1 or as otherwise permitted by the Securities Act or applicable
law, and that it will promptly notify the Company of any changes in the
information set forth in the Registration Statement regarding the Purchaser or
its Plan of Distribution.

 

(b) In the event: (i) of any request by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to a Registration Statement or related
Prospectus or for additional information; (ii) of the issuance by the SEC or any
other federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose; (iii) of the receipt by the Company of any notification with
respect to the suspension of the qualification or

 

13



--------------------------------------------------------------------------------

exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) of any event or circumstance which necessitates the making of
any changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or any omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, and that in
the case of the Prospectus, it will not contain any untrue statement of a
material fact or any omission to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; then the Company shall
promptly deliver a certificate in writing to the Purchaser (the “Suspension
Notice”) to the effect of the foregoing and, upon receipt of such Suspension
Notice, the Purchaser will refrain from selling any Registrable Securities
pursuant to the Registration Statement (a “Suspension”) until the Purchaser’s
receipt of copies of a supplemented or amended Prospectus prepared and filed by
the Company, or until it is advised in writing by the Company that the current
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Company will use
commercially reasonable efforts to cause the use of the Prospectus so suspended
to be resumed as soon as reasonably practicable within 20 business days after
the delivery of a Suspension Notice to the Purchaser. In addition to and without
limiting any other remedies (including, without limitation, at law or at equity)
available to the Purchaser, the Purchaser shall be entitled to specific
performance in the event the Company fails to comply with the provisions of this
Section 7.2(b).

 

7.3 Indemnification. For the purpose of this Section 7.3:

 

(i) the term “Purchaser” shall include the Purchaser and any director, officer,
employee, agent and controlling person (within the meaning of the Securities
Act) of such Purchaser; and

 

(ii) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no Rule
424(b) filing is required and any exhibit, supplement or amendment included in
or relating to the Registration Statement referred to in Section 7.1.

 

(a) The Company agrees to indemnify and hold harmless each of the Purchasers,
against any losses, claims, damages, liabilities or expenses, joint or several,
to which such Purchasers may become subject, under the Securities Act, the
Exchange Act, or any other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Registration Statement,
including the financial statements and schedules, and all other documents filed
as a part thereof, including any information deemed to be a part thereof as of
the time of effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to
Rule 434, of the Rules and Regulations promulgated under the Securities Act or
arise out of or are based upon the omission or alleged omission to state in any
of them a material fact required to be stated therein or necessary to make the
statements in any of them, in the light of the circumstances under which they
were made, not misleading, or arise out of or are based in whole or in part on
any inaccuracy in the representations and warranties of the Company contained in
this Agreement, or any failure of the Company to perform any undertaking
included in the Registration Statement, or any violation or alleged violation by
the Company of the Securities Act, the Exchange Act

 

14



--------------------------------------------------------------------------------

or any state securities law and will reimburse each Purchaser for any legal and
other expenses as such expenses are reasonably incurred by such Purchaser in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the Company will not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, or any amendment or supplement thereto in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Purchaser expressly for use therein, or (ii) the
failure of such Purchaser to comply with the covenants and agreements contained
in Sections 5.2 or 7.2 hereof respecting sale of the Securities (unless such
failure shall be a result of the Company breaching any of its obligations to the
Purchaser hereunder), (iii) the inaccuracy of any representations made by such
Purchaser herein, or (iv) any statement or omission in any Prospectus that is
corrected in any subsequent Prospectus that was received by the Purchaser at
least twenty-four hours prior to the pertinent sale or sales by the Purchaser.

 

(b) The Purchaser will indemnify and hold harmless the Company, each of its
directors, each of its officers who signed the Registration Statement and each
person, if any, who controls the Company within the meaning of the Securities
Act, against any losses, claims, damages, liabilities or expenses to which the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person may become subject, under the Securities Act,
the Exchange Act, or any other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Purchaser) insofar as
such losses, claims, damages, liabilities or expenses (or actions in respect
thereof as contemplated below) arise out of or are based upon (i) any failure to
comply with the covenants and agreements contained in Sections 5.2 or 7.2 hereof
respecting the sale of the Securities (unless such failure shall be a result of
the Company breaching any of its obligations to the Purchaser hereunder) or (ii)
any untrue or alleged untrue statement of any material fact contained in the
Registration Statement, the Prospectus, or any amendment or supplement thereto
or the omission or alleged omission to state a material fact required to be
stated in the Registration Statement, the Prospectus, or any amendment or
supplement thereto or necessary to make the statements therein, in the light of
the circumstances in which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Prospectus, or any amendment or supplement thereto in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of any Purchaser expressly for use therein or (iii) the failure by the
Purchaser to deliver in connection with any sale or sales of Securities by the
Purchaser a subsequent Prospectus that corrects any statement or omission in any
Prospectus if such subsequent Prospectus was received by the Purchaser at least
twenty-four hours prior to the pertinent sale or sales of Securities by the
Purchaser, and will reimburse the Company, each of its directors, each of its
officers who signed the Registration Statement or controlling person for any
legal and other expense reasonably incurred by the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that no Purchaser shall be liable for any amount,
individually or in the aggregate under this Section 7, in excess of the net
proceeds (the “Net Proceeds”) received by such Purchaser with respect to such
Purchaser’s sale of the Securities.

 

(c) Promptly after receipt by an indemnified party under this Section 7.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7.3 promptly notify the indemnifying party in writing thereof; but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party for contribution or
otherwise

 

15



--------------------------------------------------------------------------------

under the indemnity agreement contained in this Section 7.3 except to the extent
it is materially prejudiced as a result of such failure. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, that if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party, based on
the opinion of its counsel, shall have reasonably concluded that there may be a
conflict between the positions of the indemnifying party and the indemnified
party in conducting the defense of any such action or that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, the indemnified
party or parties shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7.3 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, approved by such
indemnifying party in the case of paragraph (a), representing the indemnified
parties who are parties to such action) or (ii) the indemnified party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of the indemnifying party. In no event, shall
any indemnifying party be liable in respect of any amounts paid in settlement of
any action or claim unless the indemnifying party shall have approved the terms
of such settlement; provided that such consent shall not be unreasonably be
withheld. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is a party and indemnification could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.

 

(d) If the indemnification provided for in this Section 7.3 is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under paragraphs (a), (b) or (c) of this
Section 7.3 in respect to any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of any losses,
claims, damages, liabilities or expenses referred to herein in such proportion
as is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other in connection with the
statements or omissions or inaccuracies which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and the indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact or the inaccurate or the alleged inaccurate
representation and/or warranty relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in paragraph (c) of this
Section 7.3, any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim. The
provisions set forth in paragraph (c) of this

 

16



--------------------------------------------------------------------------------

Section 7.3 with respect to the notice of the threat or commencement of any
threat or action shall apply if a claim for contribution is to be made under
this paragraph (d); provided, however, that no additional notice shall be
required with respect to any threat or action for which notice has been given
under paragraph (c) for purposes of indemnification. The Company and each
Purchaser agree that it would not be just and equitable if contribution pursuant
to this Section 7.3 were determined solely by pro rata allocation (even if the
Purchasers were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in this paragraph. Notwithstanding the provisions of this Section
7.3, no Purchaser shall be required to contribute any amount in excess of the
amount by which the Net Proceeds exceeds the amount of any damages that such
Purchaser has otherwise been required to pay by reason of all such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Purchasers’ obligations to
contribute pursuant to this Section 7.3 are several and not joint.

 

(e) The obligations of the Company and the Purchaser under this Section 7 shall
survive the completion of any offering of Registrable Securities in the
Registration Statement.

 

7.4 Termination of Conditions and Obligations. The restrictions imposed by
Section 5 or this Section 7 upon the transferability of the Securities shall
cease and terminate as to any particular number of the Securities when such
Securities shall have been effectively registered under the Securities Act and
sold or otherwise disposed of in accordance with the intended method of
disposition set forth in the Registration Statement or at such time as an
opinion of counsel reasonably satisfactory to the Company shall have been
rendered to the effect that such Securities may be sold under Rule 144 or under
another exemption from registration under the Securities Act.

 

7.5 Information Available. So long as the Registration Statement is effective
covering the resale of Registrable Securities owned by the Purchaser, the
Company will furnish to the Purchaser:

 

(a) as soon as practicable after available (but in the case of the Company’s
Annual Report to Stockholders, within 120 days after the end of each fiscal year
of the Company), one copy of (i) its Annual Report to Stockholders (which Annual
Report shall contain financial statements audited in accordance with generally
accepted accounting principles by a national firm of certified public
accountants), (ii) if not included in substance in the Annual Report to
Stockholders, its Annual Report on Form 10-K, (iii) its quarterly reports on
Form 10-Q, (iv) a full copy of the Registration Statement and (v) its reports or
Form 8-K (the foregoing, in each case, excluding exhibits);

 

(b) upon the reasonable request of the Purchaser, a reasonable number of copies
of the Prospectuses to supply to any other party requiring such Prospectuses;
and

 

(c) the Company, upon the reasonable request of the Purchaser, will meet with
the Purchaser or a representative thereof at the Company’s headquarters to
discuss information relevant for disclosure in the Registration Statement
covering the Registrable Securities; provided that the Company shall not be
required to disclose any confidential information or to meet with the Purchaser
or its representative until and unless the Purchaser and/or its representative
shall have entered into a confidentiality agreement with the Company in form and
substance reasonably satisfactory to the Company.

 

17



--------------------------------------------------------------------------------

7.6 Delay in Effectiveness of Registration Statement. If the Registration
Statement is not declared effective by the SEC by the Required Effective Date,
then for each fifteen (15) day period following the Required Effective Date,
until but excluding the date the SEC declares the Registration Statement
effective, the Company shall, for each such 15-day period, pay the Purchaser
with respect to any such failure, as liquidated damages and not as a penalty,
either (at the Company’s discretion): (a) an amount in cash or other immediately
available funds equal to 1.5% of the purchase price paid by such Purchaser for
its Securities pursuant to this Agreement or (b) a number of validly issued,
fully paid and nonassessable additional shares of Common Stock (the “Penalty
Shares”) determined by dividing (i) the amount otherwise payable pursuant to the
preceding clause (a), by (ii) 2.69; and for any such period, such payment shall
be made no later than the first business day of the calendar month next
succeeding the month in which such period ends. Any payments made pursuant to
this Section 7.6. shall not constitute the Purchaser’s exclusive remedy for such
events. Notwithstanding the foregoing provisions, in no event shall the Company
be obligated to pay such liquidated damages to more than one Purchaser in
respect of the same Securities for the same period of time.

 

7.7 Rule 144. For a period of two years following the date hereof, the Company
agrees with each holder of Registrable Securities to:

 

(a) comply with the requirements of Rule 144(c) under the Securities Act with
respect to current public information about the Company;

 

(b) use its best efforts to file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act; and

 

(c) furnish to any holder of Registrable Securities upon request (i) a written
statement by the Company as to its compliance with the requirements of said Rule
144(c) and the reporting requirements of the Securities Act and the Exchange
Act, (ii) a copy of the most recent annual or quarterly report of the Company
and (iii) such other publicly filed reports and documents of the Company as such
holder may reasonably require to avail itself of any similar rule or regulation
of the SEC allowing it to sell any such securities without registration.

 

SECTION 8. Broker’s Fee. The Purchaser acknowledges that the Company intends to
pay to the Placement Agents a fee in respect of the sale of the Securities to
the Purchaser. Each of the parties hereto hereby represents that, on the basis
of any actions and agreements by it, there are no other brokers or finders
entitled to compensation in connection with the sale of the Securities to the
Purchaser.

 

SECTION 9. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, facsimile (with receipt confirmed by telephone) or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

 

if to the Company, to:

 

Viisage Technology, Inc.

30 Porter Road

Littleton, MA 01460

Attention: Bernard C. Bailey

 

18



--------------------------------------------------------------------------------

with a copy to:

 

Viisage Technology, Inc.

30 Porter Road

Littleton, MA 01460

Attention: Elliot J. Mark

 

and

 

Choate, Hall & Stewart

Exchange Place

53 State Street

Boston, MA 02109

Attention: Charles J. Johnson, Esq.

 

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

 

if to the Purchaser, at its address as set forth on the signature page of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.

 

SECTION 10. Changes. With the exception of Section 7 hereof, this Agreement may
not be modified or amended except pursuant to an instrument in writing signed by
the Company and Purchaser. With respect to Section 7 hereof, with the written
consent of the Company and holders of more than 75% of the Registrable
Securities then outstanding and held by all Purchasers, the terms of the
Agreement may be waived or amended and any such waiver or amendment shall be
binding upon the Company and all holders of Securities.

 

SECTION 11. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

SECTION 12. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

SECTION 13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of laws.

 

SECTION 14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

 

SECTION 15. Confidential Information. The Purchaser represents to the Company
that, at all times during the Company’s offering of the Securities, the
Purchaser has maintained in confidence all non-public information regarding the
Company received by the Purchaser from the Company or its agents (including
without limitation the Placement Agents), and covenants that it will

 

19



--------------------------------------------------------------------------------

continue to maintain in confidence such information until such information
becomes generally publicly available other than through a violation of this
provision by the Purchaser or its agents.

 

SECTION 16. Expenses. Each of the Company and the Purchasers shall bear its own
expenses in connection with the preparation and negotiation of the Agreements,
provided that, notwithstanding the foregoing, the Company agrees to pay the
reasonable fees and disbursements of counsel to the Purchaser in connection with
the negotiation, documentation and consummation of this Agreement and the
transactions contemplated hereby, not to exceed $20,000.

 

[signature page follows]

 

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

VIISAGE TECHNOLOGY, INC.

By

 

/s/    WILLIAM K. AULET

--------------------------------------------------------------------------------

   

Name: William K. Aulet

   

Title: Senior Vice President and

          Chief Financial Officer

 

Print or Type:

Name of Purchaser
(Individual or Institution):

 

--------------------------------------------------------------------------------

Name of Individual representing
Purchaser (if an Institution):

 

--------------------------------------------------------------------------------

Title of Individual representing
Purchaser (if an Institution):

 

--------------------------------------------------------------------------------

Signature by:

Individual Purchaser or Individual
representing Purchaser:

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

Telephone:  

 

--------------------------------------------------------------------------------

Telecopier:  

 

--------------------------------------------------------------------------------

 

21



--------------------------------------------------------------------------------

SUMMARY INSTRUCTION SHEET FOR PURCHASER

 

(to be read in conjunction with the entire Securities Purchase Agreement)

 

  A.   Complete the following items ON EACH OF THE TWO COPIES of the Securities
Purchase Agreement:

 

  1.   Signature Page: Provide the information regarding the Purchaser requested
on the signature page. The agreement must be executed by an individual
authorized to bind the Purchaser.

 

  2.   Exhibit A - Stock Certificate Questionnaire: Provide the information
requested by the Stock Certificate Questionnaire.

 

  3.   Exhibit B - Registration Statement Questionnaire: Provide the information
requested by the Registration Statement Questionnaire.

 

  4.   Exhibits C-1 and C-2 – Purchaser Certificate: Provide the information
requested by the Certificate for Individual Purchasers or the Certificate for
Corporate, Partnership, Trust, Foundation and Joint Purchasers, as applicable.

 

  B.   Return the properly completed and signed Securities Purchase Agreement
signature pages and Exhibits A, B and C-1 or C-2 (as applicable) to:

 

Viisage Technology, Inc.

30 Porter Road

Littleton, MA 01460

Attention: Elliot J. Mark

 

  C.   Instructions regarding the transfer of funds for the purchase of
Securities will be sent by facsimile to the Purchaser by the Placement Agents at
a later date.

 

  D.   To resell the Securities after the Registration Statement covering the
Securities is effective, as described in the Securities Purchase Agreement:

 

  1.   provided that a Suspension of the Registration Statement is not then in
effect pursuant to the terms of the Securities Purchase Agreement, the Purchaser
must arrange for the delivery of a current Prospectus to the buyer (prospectuses
must be obtained from the Company at the Purchaser’s request); and

 

  2.   the Purchaser must send a letter in the form of Exhibit D to the
Securities Purchase Agreement to the Company’s transfer agent, with a copy to
the Company, so that the Securities may be properly transferred.

 

22



--------------------------------------------------------------------------------

EXHIBIT A

 

STOCK CERTIFICATE QUESTIONNAIRE

 

Pursuant to Section 3.2 of the Securities Purchase Agreement, please provide us
with the following information:

 

1.

   The exact name that your Securities are to be Registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:     

 

--------------------------------------------------------------------------------

2.

   The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to item 1 above:     

 

--------------------------------------------------------------------------------

3.

   The mailing address of the Registered Holder listed in response to item 1
above:     

 

--------------------------------------------------------------------------------

4.

   The Social Security Number or Tax Identification Number of the Registered
Holder listed in response to item 1 above:     

 

--------------------------------------------------------------------------------

 

23



--------------------------------------------------------------------------------

EXHIBIT B

 

REGISTRATION STATEMENT QUESTIONNAIRE

 

In connection with the preparation of the Registration Statement, please provide
us with the following information:

 

1.

   Pursuant to the “Selling Stockholder” section of the Registration Statement,
please state your or your organization’s name exactly as it should appear in the
Registration Statement:     

 

--------------------------------------------------------------------------------

2.

   Please provide the number of shares of Viisage Technology, Inc. Common Stock
that you or your organization will own immediately after the Closing, including
those purchased by you or your organization pursuant to this Agreement and those
shares of Common Stock purchased by you or your organization through other
transactions:     

 

--------------------------------------------------------------------------------

3.

   The Purchaser represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) neither
it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company, and (c) it has no direct or indirect affiliation or association with
any NASD member as of the date hereof.      Exceptions (if left blank, response
will be deemed “none”):     

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

 

24



--------------------------------------------------------------------------------

EXHIBIT C-1

 

CERTIFICATE FOR INDIVIDUAL PURCHASERS

 

If the investor is an individual Purchaser (or married couple) the Purchaser
must complete, date and sign this Certificate.

 

This certificate does not constitute an offer to sell or a solicitation of an
offer to buy any security. By signing this Certificate, the undersigned will be
authorizing the Company to provide a completed copy of this Certificate to such
parties as the Company deems appropriate in order to ensure that the offer and
sale of the Securities will not result in a violation of the Securities Act or
the securities laws of any state and that the undersigned otherwise satisfies
the suitability standards applicable to purchasers of the Securities.

 

CERTIFICATE

 

I certify that the representations and responses below are true and accurate:

 

The undersigned represents that it is an “accredited investor” as such term is
defined in Regulation D promulgated under the Securities Act. In order for the
Company to offer and sell the Securities in conformance with state and federal
securities laws, the following information must be obtained regarding your
investor status. Please initial each category applicable to you as an investor
in the Company.

 

             (1) A natural person whose net worth, either individually or
jointly with such person’s spouse exceeds $1,000,000.

 

             (2) A natural person who had an income in excess of $200,000, or
joint income with the person’s spouse in excess of $300,000, in 2001 and 2002,
and reasonably expects to have individual income reaching the same level in
2003.

 

             (3) An executive officer or director of the Company.

 

Dated:                     

 

Name(s) of Purchaser

 

 

--------------------------------------------------------------------------------

Signature

 

--------------------------------------------------------------------------------

Signature

 

25



--------------------------------------------------------------------------------

EXHIBIT C-2

 

CERTIFICATE FOR CORPORATE, PARTNERSHIP,

TRUST, FOUNDATION AND JOINT PURCHASERS

 

If the investor is a corporation, partnership, trust, pension plan, foundation,
joint purchasers (other than a married couple) or other entity, an authorized
officer, partner, or trustee must complete, date and sign this Certificate.

 

This certificate does not constitute an offer to sell or a solicitation of an
offer to buy any security. By signing this Certificate, the undersigned will be
authorizing the Company to provide a completed copy of this Certificate to such
parties as the Company deems appropriate in order to ensure that the offer and
sale of the Securities will not result in a violation of the Securities Act or
the securities laws of any state and that the undersigned otherwise satisfies
the suitability standards applicable to purchasers of the Securities.

 

CERTIFICATE

 

The undersigned certifies that the representations and responses below are true
and accurate.

 

(a) The person signing on behalf of the undersigned has the authority to
exercise and deliver the Securities Purchase Agreement on behalf of the
Purchaser, and to take other sections with respect thereto.

 

(b) Indicate the form of entity of the undersigned:

 

____________________________________ Limited Partnership

 

____________________________________ General Partnership

 

____________________________________ Corporation

 

                                                                              
      Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor:
                                

 

                                                                               
                                        
                                        
                                                          

                                                                               
                                        
                                        
                                                          

                                                                               
                                        
                                        
                                                          

                                                                               
                                        
                                        
                                                          

                                                                               
      (Continue on a separate piece of paper, if necessary.)

                                                                               
      Other Type of Trust (indicate type of trust and, for trusts other than
pension trust, name the guarantors and beneficiaries:
                                

 

                                                                               
                                        
                                        
                                                          

 

                                                                               
                                        
                                        
                                                          

 

26



--------------------------------------------------------------------------------

__________________________________________________________________________________________

 

__________________________________________________________________________________________

 

____________________________________. (Continue on a separate piece of paper, if
necessary.)

 

____________________________________ Other form of organization (indicate form
of organization (                )

 

(c) The undersigned represents that it is an “accredited investor” as such term
is defined in Regulation D promulgated under the Securities Act. In order for
the Company to offer and sell the Securities in conformance with state and
federal securities laws, the following information must be obtained regarding
your investor sums. Please initial each category applicable to you as an
investor in the Company.

 

             1. A bank as defined in Section 3(a)(2) of the Securities Act, or
any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;

 

             2. A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;

 

             3. An insurance company as defined in Section 2(13) of the
Securities Act;

 

             4. As investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that Act;

 

             5. A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

             6. A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

             7. An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

             8. A private business development company as defined in Section
202(a)(23) of the Investment Advisers Act of 1940;

 

             9. An organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

 

             10. A trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 

27



--------------------------------------------------------------------------------

             11. An entity in which all of the equity owners qualify under any
of the above subparagraphs. If the undersigned belongs to this investor category
only, list the equity owners of the undersigned, and the investor category which
each such equity owner satisfies:

 

__________________________________________________________________________________________

 

__________________________________________________________________________________________

 

__________________________________________________________________________________________

 

__________________________________________________________________________________________

(Continue on a separate piece of paper, if necessary.)

 

   

Dated:                      , 2003

 

--------------------------------------------------------------------------------

   

Name of investor

 

--------------------------------------------------------------------------------

   

Signature and title of authorized

officer, partner or trustee

 

28



--------------------------------------------------------------------------------

EXHIBIT D

 

VIISAGE TECHNOLOGY, INC.

CERTIFICATE OF SUBSEQUENT SALE

 

[TRANSFER AGENT]

[ADDRESS]

 

  RE:   Sale of Securities of Viisage Technology, Inc. (the “Company”) pursuant
to the prospectus dated                     ,          (the “Prospectus”)

 

Dear Sir/Madam:

 

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the Securities pursuant to the
Prospectus and in a manner described under the caption “Plan of Distribution” in
the Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

 

Selling Stockholder (the beneficial owner):                                     
                                        
                                                                       Record
Holder (e.g., if held in name of nominee):
                                                                                
                                                          Restricted Stock
Certificate No.(s):                                        
                                        
                                                                               
  Number of Securities Sold:                                        
                                        
                                        
                                                        Date of
Sale:                                      
                                        
                                        
                                        
                                          

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and, if required by counsel for the Company, BEARING A
RESTRICTIVE LEGEND. Further, if required by counsel for the Company, you should
place a stop transfer on your records with regard to such certificate.

 

Very truly yours,

By:                                      
                                                           

Print Name:                                       
                                          

Title:                                     
                                                        

 

Dated:______________________

 

cc:   Viisage Technology, Inc.

30 Porter Road

Littleton, MA 01460

Attention: Elliot J. Mark

 

29



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF OPINION OF CHOATE, HALL & STEWART LLP

 

September         , 2003

 

ADAMS, HARKNESS & HILL, INC.

60 State Street

Boston, MA 02109

 

NEEDHAM & CO., INC.

One Post Office Square

Boston, MA 02109

 

Ladies and Gentlemen:

 

We have acted as counsel to Viisage Technology, Inc., a Delaware corporation
(the “Company”), in connection with the preparation, execution and delivery of
Purchase Agreements (the “Purchase Agreements”) each dated today, among the
Company and each of the Purchasers identified therein, and in connection with
the transactions contemplated thereby.

 

This opinion is being delivered to you pursuant to Section 4.21 of the Purchase
Agreements. Capitalized terms used in this opinion which are not otherwise
defined have the meanings set forth in the Purchase Agreements.

 

In connection with this opinion, we have examined the Purchase Agreements, the
Certificate of Incorporation (the “Certificate of Incorporation”) and the bylaws
(the “Bylaws”), of the Company. We have also examined the originals or copies,
certified or otherwise identified to our satisfaction, of such corporate
records, certificates of public officials, documents, other certificates and
other instruments, and we have made such other investigations, as in our
judgment are necessary or appropriate to enable us to render the opinions
expressed below. In delivering our opinion, we have assumed the genuineness of
all signatures on original or certified copies, the conformity to original or
certified copies of all copies submitted to us as conformed or reproduction
copies and the legal capacity of natural persons.

 

We have assumed, for the purposes of this opinion, that each of the Purchasers
has the authority and power to enter into and perform their respective
obligations under the Purchase Agreements, and that each of the Purchase
Agreements has been duly authorized, executed and delivered by the Purchaser
party thereto and constitute its legal, valid and binding obligation.

 

As to matters of fact relevant to this opinion, we have relied upon and have
assumed the truthfulness of the representations contained in the Purchase
Agreements and have made no independent investigation with respect thereto. As
to matters which are stated to be to our knowledge, we are referring to the
actual knowledge only of those attorneys at Choate, Hall &

 

30



--------------------------------------------------------------------------------

Stewart who have represented the Company in connection with the transactions
contemplated by the Purchase Agreements.

 

We note that the Purchase Agreements provide that they shall be governed by and
construed in accordance with the laws of the State of New York. The opinions
expressed herein are limited to the effect on the subject transactions of the
laws of The Commonwealth of Massachusetts (without giving effect to conflicts of
laws principles), the Delaware General Corporation Law and the Federal laws of
the United States. Solely for the purpose of rendering our opinion set forth in
paragraph 7 below as to the enforceability of the Purchase Agreements, we have
assumed that, notwithstanding the choice of law provisions of the Purchase
Agreements calling for the application of laws other than those of The
Commonwealth of Massachusetts, the laws of The Commonwealth of Massachusetts
would be applied to the Purchase Agreements.

 

With respect to the matters set forth in paragraphs 2 and 3 below, we are
relying exclusively on certificates of recent date from the Secretary of State
of Massachusetts and the Secretary of State of New Hampshire. With respect to
the matters set forth in paragraph 3, we have not opined as to VIDS Acquisition
Corporation, a Delaware corporation, and Viisage Australia, LTD, an Australian
corporation, because we understand from the Company that these entities do not
conduct any business.

 

Our opinion contained in paragraph 7 below as to the enforceability of the
Purchase Agreement is subject to the qualifications and limitations (a) that
enforceability may be subject to (i) bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer, equitable subordination, marshaling or other
similar laws or doctrines now or hereafter in effect relating to creditors’
rights and remedies generally, and (ii) the application of principles of equity
(regardless of whether considered at a proceeding in equity or at law),
including without limitation the principle that equitable remedies, such as the
remedy of specific performance, are subject to the discretion of the court
before which any proceeding therefor may be brought, (b) that we express no
opinion as to the enforceability of any provision contained in the Purchase
Agreements (i) providing for rights of indemnity and/or contribution under
federal or state securities laws or regulations, common law or otherwise, (ii)
purporting to waive (or having the effect of waiving) any rights under the
Constitution or laws of the United States of America or any state that may not
be waived, (iii) providing for, or having the effect of, releasing any person
prospectively from liability for its own wrongful or negligent acts, or breach
of such documents and instruments, or (iv) specifying the jurisdiction the laws
of which shall be applicable thereto or specifying or limiting the jurisdictions
before the courts of which cases relating to the Purchase Agreements may be
brought, (v) to the effect that rights and remedies are not exclusive, that
every right or remedy is cumulative and may be exercised in addition to or with
any other right or remedy and does not preclude recourse to one or more other
rights or remedies, (vi) relating to the effect of invalidity or
unenforceability of any provision of the Purchase Agreements on the validity or
enforceability of any other provision thereof, (vii) requiring the payment of
penalties, consequential damages or liquidated damages, or (vii) provides that
the terms of the Purchase Agreements may not be waived or modified except in
writing.

 

For purposes of our opinion contained in paragraph 9, we have assumed that all
of the conditions to the Second Closing are set forth in (i) the Purchase
Agreements and (ii) the letter

 

31



--------------------------------------------------------------------------------

agreement dated today between the Purchasers and the Company relating, among
other things, to the execution and delivery of lock-up agreements to the
Purchasers.

 

Based upon and subject to the foregoing, it is our opinion that:

 

1. The Company has been duly organized and is validly existing and in good
standing under the laws of the State of Delaware.

 

2. The Company is duly qualified to transact business as a foreign corporation
and is in corporate good standing in Massachusetts.

 

3. Biometrica Systems, Inc. (the “Subsidiary”) has been duly organized and is
validly existing and in good standing under the laws of the State of New
Hampshire.

 

4. Each of the Company and the Subsidiary has all requisite corporate power and
authority necessary to own its properties and to conduct its businesses in the
manner presently to our knowledge conducted.

 

5. The Securities to be purchased by the Purchasers at the Closings have been
duly authorized, and, when issued, delivered and paid for in the manner set
forth in the Purchase Agreements, the Securities will be duly authorized,
validly issued, fully paid and nonassessable, and will conform in all material
respects to the description thereof set forth in the Form S-1. To our knowledge,
(a) no preemptive rights or other rights to subscribe for or purchase exist with
respect to the issuance and sale of the Securities by the Company pursuant to
the Purchase Agreements and (b) no stockholder of the Company has any right
(which has not been waived or has not expired by reason of lapse of time
following notification of the Company’s intent to file the registration
statement to be filed by the Company pursuant to Section 7.1 of the Purchase
Agreements (the “Registration Statement”)) to require the Company to register
the sale of any shares owned by such stockholder under the Securities Act in the
Registration Statement.

 

6. No further approval or authorization of the stockholders or the Board of
Directors of the Company will be required for the issuance and sale of the
Securities to be sold by the Company to the Purchasers pursuant to the Purchase
Agreements.

 

7. The Company has the requisite corporate power and authority to execute and
deliver the Purchase Agreements, and to perform its obligations thereunder. Each
of the Purchase Agreements (a) has been duly authorized by all necessary
corporate action on behalf of the Company, (b) has been validly executed and
delivered by the Company and (c) is the valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms.

 

8. The execution and delivery of the Purchase Agreements by the Company and the
consummation of the transactions contemplated thereby, including the issuance of
the Securities, will not conflict with or otherwise violate any provision of the
Certificate of Incorporation or By-laws of the Company.

 

32



--------------------------------------------------------------------------------

9. Based in part on the representations and warranties of the Purchasers in the
Purchase Agreements, the offering, sale, issuance and delivery of the Securities
pursuant to the Purchase Agreements do not require registration under the
Securities Act or registration or qualification, or any filing to perfect an
exemption, under any state securities laws, except for filings required by state
securities laws which are required to be made after the issuance and sale to the
Purchasers of the Securities, which filings the Company has informed us will be
timely made.

 

This opinion is for your use and benefit and for the use and benefit of the
Purchasers only in connection with the transactions contemplated by the Purchase
Agreements and may not be furnished by you or any Purchaser to any other person
or used for any other purpose without our prior written consent. This opinion
may be relied upon by the Purchasers as though it was addressed to each of them.
This opinion is delivered as of the date set forth above, and we disclaim any
obligation to advise you of any changes to this opinion based on changes of law,
facts or circumstances occurring after the date of this opinion.

 

Very truly yours,

 

CHOATE, HALL & STEWART

 

33



--------------------------------------------------------------------------------

Schedule 4.1

 

Subsidiaries

 

Entity

--------------------------------------------------------------------------------

  

Jurisdiction

--------------------------------------------------------------------------------

  

Ownership

--------------------------------------------------------------------------------

Biometrica Systems, Inc.

  

New Hampshire

   100%

VIDS Acquisition Corporation

  

Delaware

   100%

Viisage Australia, Ltd.

  

Australia

     50%



--------------------------------------------------------------------------------

Schedule 4.7

 

Contracts

 

On July 31, 2003 the superior court for Fulton County, Georgia issued a
preliminary injunction stopping Georgia’s Department of Motor Vehicle Safety
from continuing to work with the Company to install a new drivers’ license
system for the state of Georgia. This injunction is the result of a law suit
filed in March 2003 by one of the Company’s competitors, Digimarc ID Systems
LLC. The suit claims that the Department of Motor Vehicle Safety did not comply
with its own bid process when selecting a vendor for the digital drivers’
license program. The merits of Digimarc’s claims against the Department of Motor
Vehicle Safety are to be addressed in further court proceedings. The Department
of Motor Vehicle Safety has confirmed that the Company’s contract with them
remains in place.



--------------------------------------------------------------------------------

SCHEDULE REGARDING OMITTED DOCUMENTS PURSUANT TO ITEM 601(a) OF REGULATION S-K

 

Viisage Technology, Inc. entered into a Securities Purchase Agreement in the
form set forth above with each of the following purchasers in connection with
each such purchaser’s purchase of the following number of shares of Common Stock
(as defined in the Securities Purchase Agreement) at the aggregate price set
forth below:

 

Name and Address of Purchaser

--------------------------------------------------------------------------------

   Number
of Shares


--------------------------------------------------------------------------------

  

Aggregate

Price

--------------------------------------------------------------------------------

AIG DKR SoundShore Strategic Holding Fund Ltd.

c/o DKR Capital Partners L.P.

1281 East Main Street

Stamford, CT 06902

   25,534    $ 96,390.85

AIG DKR SoundShore Private Investors Holding Fund Ltd.

c/o DKR Capital Partners L.P.

1281 East Main Street

Stamford, CT 06902

   50,000    $ 188,750.00

Truk Opportunity Fund, LLC

45 Rockefeller Plaza, Suite 2000

New York, NY 10111

   75,000    $ 283,125.00

Langley Partners, L.P.

535 Madison Avenue, 7th Floor

New York, NY 10022

   331,125    $ 1,249,997.00

TCMP3 Partners LLP

c/o Titan Capital Management

7 Century Drive, Suite 201

Parsippany, NJ 07054

   29,898    $ 112,864.95

Spectra Capital Management

120 Broadway, Suite 1050

New York, NY 10271

   79,470    $ 300,000.00

Selwyn Partners LP

315 Old Ivy Way, Suite 302

Charlottesville, VA 22903

   66,225    $ 250,000.00

Daniel Burstein

1 Langner Lane

Weston, CT 06883

   5,000    $ 18,875.00

Alpha Capital AG

Pradafant 7

Furstentums 9490

Vaduz

LIECHTENSTEIN

   105,960    $ 400,000.00

Deephaven Small Cap Growth Fund, LLC

130 Cheshire Lane, Suite 102

Minnetonka, MN 55305

   397,351    $ 1,500,000.00



--------------------------------------------------------------------------------

Ellis International

53rd Street Urbanizacion Obarrio

Swiss Tower, 16th Floor, Panama

Republic of PANAMA

   39,735    $ 150,000.00

Gamma Opportunity Capital Partners, LP

c/o LH Financial Services Corp.

40 Central Park South, #2701

New York, NY 10019

   39,735    $ 150,000.00

Vertical Ventures Investments, LLC

641 Lexington Avenue, 26th Floor

New York, NY 10022

   79,470    $ 299,999.25